Title: From Benjamin Franklin to Jonathan Williams, 28 April 1766
From: 
To: 


Dear Cousin
London, April 28. 1766
I have received several of your kind Favours since my Arrival in England, the last by your good Brother, the Subject not in the least disagreable as you apprehend, but in Truth it has not been at all in my Power to do what you desir’d; if for no other Reasons, yet for this, that there has been no Vacancy.

I congratulate you on the Repeal of that Mother of Mischiefs the Stamp Act, and on the Ease we are like to obtain in our Commerce. My time has been extreamly taken up, as you may imagine in these general Affairs of America, as well as in the particular ones of our Province; yet I did not forget the Armonica, for Cousin Josiah: but with all my Endeavours I have not yet been able to procure one. Here is only one Man that makes them well, his Price no less than 34 Guineas, asks 40. I bid him 100 Guineas for three; he refus’d it. I then agreed to give him the 34 Guineas for one. He promis’d to make it now a 12 month since, I have call’d on him often ’till I am tir’d, and do not find he has yet done a Glass of it. If I could have got this, Josiah should have had it, or mine. But I fear it will not be got at all. And I hope his waiting till my Return, tho’ it may seem long, will be no Disadvantage, as all his Improvement on the Organ in the meantime will go towards his better playing on the Armonica when he gets it.
I rejoice to hear of the Welfare and Increase of your Family. I pray God to bless them and you, being Your affectionate Uncle
B Franklin

Sister Mecom speaks very affectionately of you, and gratefully of your kindness to her in her late Troubles.
The Bearer Mr. Sears, is entring into Business as a Merchant here. He is a Friend of mine, and I recommend him to your Acquaintance and Civilities.

 
Addressed: To / Mr Jonathan Williams / Mercht / Boston / per favour of / Mr Sears.
Endorsed: Apl 28 1766
  April 26 1766
